OPINION
By MATTHEWS, J.
An examination of the transcript of the docket and journal entries and the original papers discloses that no judgment has been rendered by the Court of Common Pleas.
The court, in correct form, made a finding that a certain amount was due the plaintiff. That finding took the place oí a verdict of a jury, and has no greater legal effect.
Later, a motion was filed to set aside this finding and for a new trial. This motion was overrruled but, again, no judgment was rendered.
This proceeding is, therefore, an attempt tc appeal from a finding of facts and not ficm a judgment.
The appeal is premature. This court has no jurisdiction.
The proceeding is, therefore, dismissed.
ROSS, PJ, and HAMILTON, J, concur.